Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 22, 2018

The Court of Appeals hereby passes the following order:

A18A2156. TONY L. WARE v. PINE STATE MORTGAGE CORPORATION
    et al.

      In this civil action, plaintiff Tony L. Ware has filed a direct appeal of the trial
court’s order recusing, sua sponte, the assigned trial court judge.            We lack
jurisdiction.
      Because this action remains pending below, the plaintiff was required to use
the interlocutory appeal procedures – including obtaining a certificate of immediate
review from the trial court – to appeal. See OCGA § 5-6-34 (b); Boyd v. State, 191
Ga. App. 435 (383 SE2d 906) (1989). “[A] party wishing to appeal a pretrial ruling
on a recusal motion has the option to seek an interlocutory appeal or to appeal
immediately after an adverse final judgment.” Murphy v. Murphy, 295 Ga. 376, 379
n.3 (761 SE2d 53) (2014); see also Evans v. Williams, 341 Ga. App. 226, 228-229 (2)
(799 SE2d 362) (2017) (if a motion to recuse is granted, a party may file an
application for interlocutory review of the recusal order, or choose to continue the
case under the direction of the newly appointed judge). Further, a recusal ruling is
not subject to the collateral order doctrine. See Murphy v. Murphy, 322 Ga. App.
829, 832 (747 SE2d 21) (2013).
Accordingly, this appeal is hereby DISMISSED.

                             Court of Appeals of the State of Georgia
                                    Clerk’s Office, Atlanta,____________________
                                                              08/22/2018
                                    I certify that the above is a true extract from
                             the minutes of the Court of Appeals of Georgia.
                                    Witness my signature and the seal of said court
                             hereto affixed the day and year last above written.


                                                                             , Clerk.